Exhibit 10.P
JOHNSON CONTROLS, INC.
RETIREMENT RESTORATION PLAN
ARTICLE 1.
PURPOSE AND DURATION
          Section 1.1. Purpose. The purpose of the Johnson Controls Retirement
Restoration Plan (formerly the Equalization Benefit Plan) is to restore
retirement benefits to certain participants in the Company’s pension or savings
plans whose benefits under said plans are or will be limited by reason of Code
Sections 401(a)(17), 401(k), 401(m), 402(g) and/or 415, and/or by reason of the
election of such employees to defer income or reduce salary pursuant to this
Plan or to defer annual incentive payments pursuant to the Johnson Controls,
Inc. Executive Deferred Compensation Plan. This Plan is completely separate from
the tax-qualified pension plans maintained by the Company and is not funded or
qualified for special tax treatment under the Code. The Plan is intended to be
an unfunded plan covering a select group of management and highly compensated
employees for purposes of ERISA.
          Section 1.2. Duration of the Plan. The Plan became effective as of
January 1, 1980, and was previously amended and restated effective January 1,
2009. The Plan is now being amended and restated effective November 17, 2009.
The provisions of the Plan as amended and restated apply to each individual with
an interest hereunder on or after September 15, 2009. The Plan shall remain in
effect until terminated pursuant to Article 9.
ARTICLE 2.
DEFINITIONS AND CONSTRUCTION
          Section 2.1. Definitions. Wherever used in the Plan, the following
terms shall have the meanings set forth below and, where the meaning is
intended, the initial letter of the word is capitalized:
          (a) “Actuarial Equivalent” means a benefit of equivalent value
determined in accordance with acceptable actuarial principles, utilizing the
interest and mortality rates specified for actuarial equivalence in the Pension
Plan.
          (b) “Administrator” means the Employee Benefits Policy Committee of
the Company.
          (c) “Affiliate” means each entity that is required to be included in
the Company’s controlled group of corporations within the meaning of Code
Section 414(b), or that is under common control with the Company within the
meaning of Code Section 414(c); provided that for purposes of determining when a
Participant has incurred a Separation from Service, the phrase “at least
48 percent” shall be used in place of “at least 80 percent” each place it
appears in the regulations thereunder.
          (d) “Annual Incentive Plan” means the Johnson Controls, Inc. Annual
Incentive Performance Plan as from time to time amended and in effect and any
successor to such plan maintained by the Company.





--------------------------------------------------------------------------------



 



          (e) “Annuity Starting Date” means, with respect to a Participant’s
vested Pension Plan Supplement Benefit, the later to occur of: (i) the first day
of the month coincident with or following the Participant’s attainment of age
fifty-five (55) (even if the Participant does not survive to such date) or
(ii) the first day of the month coincident with or following the Participant’s
Separation from Service.
          (f) “Board” means the Board of Directors of the Company.
          (g) “Code” means the Internal Revenue Code of 1986, as interpreted by
regulations and rulings issued pursuant thereto, all as amended and in effect
from time to time. Any reference to a specific provision of the Code shall be
deemed to include reference to any successor provision thereto.
          (h) “Committee” means the Compensation Committee of the Board.
          (i) “Company” means Johnson Controls, Inc., a Wisconsin corporation,
and its successors as provided in Article 14.
          (j) “ERISA” means the Employee Retirement Income Security Act of 1974,
as interpreted by regulations and rulings issued pursuant thereto, all as
amended and in effect from time to time. Any reference to a specific provision
of ERISA shall be deemed to include reference to any successor provision
thereto.
          (k) “Exchange Act” means the Securities Exchange Act of 1934, as
interpreted by regulations and rules issued pursuant thereto, all as amended and
in effect from time to time. Any reference to a specific provision of the
Exchange Act shall be deemed to include reference to any successor provision
thereto.
          (l) “Fair Market Value” means with respect to a Share, except as
otherwise provided herein, the closing sales price of a Share on the New York
Stock Exchange as of 4:00 p.m. EST on the date in question (or the immediately
preceding trading day if the date in question is not a trading day), and with
respect to any other property, such value as is determined by the Administrator.
          (m) “Investment Options” means the Share Unit Account and any other
options made available by the Administrator, which shall be used for the purpose
of measuring hypothetical investment experience attributable to a Participant’s
Savings Supplement Account.
          (n) “Participant” means an employee of the Company or an Affiliate who
is described in an applicable Appendix hereto; provided that the Committee shall
limit the foregoing group of eligible employees to a select group of management
and highly compensated employees, as determined by the Committee in accordance
with ERISA. Where the context so requires, a Participant also means a former
employee entitled to receive a benefit hereunder.
          (o) “Pension Plan” means the Johnson Controls Pension Plan, a defined
benefit pension plan, and any successor to such plan maintained by the Company.

2



--------------------------------------------------------------------------------



 



          (p) “Pension Plan Benefits” means the aggregate monthly benefits
payable under the Pension Plan.
          (q) “Pension Plan Supplement Benefits” means the aggregate monthly
benefits payable under an applicable Appendix hereto as a supplement to a
Participant’s Pension Plan Benefits.
          (r) “Savings Plan” means the Johnson Controls Savings and Investment
(401(k)) Plan, a defined contribution plan, and any successor to such plan
maintained by the Company.
          (s) “Savings Supplement Account” means the record keeping account or
accounts maintained to record the interest of each Participant under Article 5
of the Plan and the applicable Appendices. A Savings Supplement Account is
established for record keeping purposes only and not to reflect the physical
segregation of assets on the Participant’s behalf, and may consist of such
subaccounts or balances as the Administrator may determine to be necessary or
appropriate.
          (t) “Separation from Service” means a Participant’s cessation of
service for the Company and all Affiliates within the meaning of Code
Section 409A, including the following rules:

  (1)   If a Participant takes a leave of absence from the Company or an
Affiliate for purposes of military leave, sick leave or other bona fide leave of
absence, the Participant’s employment will be deemed to continue for the first
six (6) months of the leave of absence, or if longer, for so long as the
Participant’s right to reemployment is provided by either by statute or by
contract; provided that if the leave of absence is due to the Participant’s
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of six
(6) months or more, and such impairment causes the Participant to be unable to
perform the duties of his position with the Company or an Affiliate or a
substantially similar position of employment, then the leave period may be
extended for up to a total of 29 months. If the period of the leave exceeds the
time periods set forth above and the Participant’s right to reemployment is not
provided by either statute or contract, the Participant will be considered to
have incurred a Separation from Service on the first day following the end of
the time periods set forth above.     (2)   A Participant will be presumed to
have incurred a Separation from Service when the level of bona fide services
performed by the Participant for the Company and

3



--------------------------------------------------------------------------------



 



      its Affiliates permanently decreases to a level that equal to 20% or less
of the average level of services performed by the Participant for the Company
and its Affiliates during the immediately preceding 36 month period (or such
lesser period of service).

  (3)   The Participant will be presumed not to have incurred a Separation from
Service while the Participant continues to provide bona fide services to the
Company or an Affiliate in any capacity (whether as an employee or independent
contractor) at a level that at least fifty percent (50%) of the average level of
services performed by the Participant for the Company and its Affiliates during
the immediately preceding 36 month period (or such lesser period of service).

          (u) “Share” means a share of common stock of the Company.
          (v) “Share Unit Account” means the portion of the Participant’s
Savings Supplement Account that is deemed invested in Shares.
          (w) “Share Units” means the hypothetical Shares that are credited to
the Share Unit Accounts in accordance with Section 5.3.
          (x) “Spouse” means the person to whom a Participant is lawfully
married pursuant to Federal law; provided that for purposes of payment of the
death benefit under Section 4.3, “Spouse” means the person to whom a deceased
Participant was lawfully married pursuant to Federal law throughout the 1-year
period preceding the date of his or her death.
          (y) “Valuation Date” means each day when the United States financial
markets are open for business, as of which the Administrator will determine the
value of each Account and will make allocations to Accounts.
          Section 2.2. Construction. Wherever any words are used in the
masculine, they shall be construed as though they were used in the feminine in
all cases where they would so apply; and wherever any words are used in the
singular or the plural, they shall be construed as though they were used in the
plural or the singular, as the case may be, in all cases where they would so
apply. Titles of articles and sections are for general information only, and the
Plan is not to be construed by reference to such items.
          Section 2.3. Severability. In the event any provision of the Plan is
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.

4



--------------------------------------------------------------------------------



 



ARTICLE 3.
ADMINISTRATION
          Section 3.1. General. The Committee shall have overall discretionary
authority with respect to administration of the Plan, provided that the
Administrator shall have discretionary authority and responsibility for the
general operation and daily administration of the Plan and to decide claims and
appeals as specified herein. If at any time the Committee shall not be in
existence, then the administrative functions of the Committee shall be assumed
by the Board (with the assistance of the Administrator), and any references
herein to the Committee shall be deemed to include references to the Board.
          Section 3.2. Authority and Responsibility. In addition to the
authority specifically provided herein, the Committee and the Administrator
shall have the discretionary authority to take any action or make any
determination deemed necessary for the proper administration of the Plan with
regard to the respective duties of each, including but not limited to the power
and authority to: (a) prescribe rules and regulations for the administration of
the Plan; (b) prescribe forms for use with respect to the Plan; (c) interpret
and apply all of the Plan’s provisions, reconcile inconsistencies or supply
omissions in the Plan’s terms; (d) make appropriate determinations, including
factual determinations, and calculations; and (e) prepare all reports required
by law. Any action taken by the Committee shall be controlling over any contrary
action of the Administrator. The Committee and the Administrator may delegate
their ministerial duties to third parties and to the extent of such delegation,
references to the Committee or Administrator hereunder shall mean such
delegates, if any.
          Section 3.3. Decisions Binding. The Committee’s and the
Administrator’s determinations shall be final and binding on all parties with an
interest hereunder, unless determined to be arbitrary and capricious.
          Section 3.4. Procedures for Administration. The Committee’s
determinations must be made by not less than a majority of its members present
at the meeting (in person or otherwise) at which a quorum is present, or by
written majority consent, which sets forth the action, is signed by the members
of the Committee and filed with the minutes for proceedings of the Committee. A
majority of the entire Committee shall constitute a quorum for the transaction
of business. Service on the Committee shall constitute service as a director of
the Company so that the Committee members shall be entitled to indemnification,
limitation of liability and reimbursement of expenses with respect to their
Committee services to the same extent that they are entitled under the Company’s
By-laws and Wisconsin law for their services as directors of the Company. The
Administrator’s determinations shall be made in accordance with procedures it
establishes.
          Section 3.5. Restrictions to Comply with Applicable Law. All
transactions under the Plan are intended to comply with all applicable
conditions of Rule 16b-3 under the Exchange Act. The Committee and the
Administrator shall administer the Plan so that transactions under the Plan will
be exempt from or comply with Section 16 of the Exchange Act, and shall have the
right to restrict or rescind any transaction, or impose other rules and
requirements, to the extent it deems necessary or desirable for such exemption
or compliance to be met.

5



--------------------------------------------------------------------------------



 



ARTICLE 4.
PENSION PLAN SUPPLEMENT
          Section 4.1. Eligibility for and Amount of Benefits. Participants
shall be eligible for Pension Plan Supplement Benefits in accordance with the
terms of the applicable Appendix.
          Section 4.2. Payment of Pension Plan Supplement Benefits. The
following provisions apply to all Participants except those specified on the
Addendum.
          (a) Timing of Payment. Payment of the vested Pension Plan Supplement
Benefit shall begin on the Participant’s Annuity Starting Date, or if later, the
first day of the seventh month following the month in which the Participant’s
Separation from Service occurs (the “Delayed Payment Date”). If monthly payments
are to begin on a Delayed Payment Date, then all monthly payments that were due
from the Annuity Starting Date to the Delayed Payment Date shall be accumulated
and paid in a lump sum on the Delayed Payment Date, and the Participant shall
receive an additional payment of interest (equal to the interest rate assumption
used for non-lump sum Actuarial Equivalence) calculated on a simple (i.e.
non-compounded) basis from the Annuity Starting Date to the Delayed Payment
Date.
          (b) Normal Form of Payment. Subject to the Participant’s election of
an alternative form of benefit under subsection (c),

  (1)   For a Participant who has no Spouse on the Annuity Starting Date,
payment shall be made in the form of a single life annuity, which provides
monthly payments for the life of the Participant, beginning on the Annuity
Starting Date and ending with the payment due for the month in which the
Participant’s death occurs, in the amount calculated under the applicable
Appendix.     (2)   For a Participant who has a Spouse on the Annuity Starting
Date, payment shall be made in the form of a joint and fifty percent (50%)
survivor annuity, which provides monthly payments for the life of the
Participant in reduced amounts which are the Actuarial Equivalent of the
payments calculated under the applicable Appendix, and in the event the
Participant predeceases his Spouse, monthly payments equal to fifty percent
(50%) of such reduced amounts shall be continued to such Spouse for the Spouse’s
life. Payments of such benefits shall end with the payment due for the month in
which the later of the death of the Participant or his Spouse (as applicable)
occurs.

          (c) Optional Forms of Benefit. In lieu of the normal form of payment
described in subsection (b), a Participant may elect at any time prior to his
Annuity Starting Date to receive his benefit in one of the following optional
forms of payment. Payments made under each optional form of payment shall be the
Actuarial Equivalent of the benefit payment amount

6



--------------------------------------------------------------------------------



 



determined under the applicable Appendix. The Participant’s election of an
optional form of distribution shall be made in the form and manner and within
such timeframes as the Administrator may prescribe and shall be irrevocable once
benefit payments commence.

  (1)   Joint and Survivor Annuity: The joint and survivor annuity form provides
monthly payments to the Participant while living and, in the event the
Participant predeceases his or her joint annuitant, monthly payments equal to
100%, 75% or 50% (as elected by the Participant) of the Participant’s monthly
payments shall be continued to such joint annuitant for his or her life. Such
payments shall end with the payment due on the first day of the month in which
the later of the death of the Participant or the joint annuitant (as applicable)
occurs.     (2)   Life Only Annuity: The Life Only Annuity form provides monthly
payments to the Participant for life, ending with the payment due on the first
day of the month in which the death of the Participant occurs.

          (d) Life Annuity – 10 Years Certain: The Life Annuity – 10 Years
Certain form provides monthly payments to the Participant while living and, in
the event the Participant dies before receiving 120 monthly payments, such
payments will continue to the Participant’s designated beneficiary. Such
payments shall end with the payment due on the first day of the month in which
the death of the Participant occurs or with the 120th payment, as applicable.
          Section 4.3. Death Benefit. The Spouse, if any, of a deceased
Participant shall be entitled to a pre-retirement surviving spouse’s benefit if
the Participant’s death occurs before his or her Annuity Starting Date and after
the Participant has become vested in his or her Pension Plan Supplement Benefit.
The amount of the pre-retirement surviving spouse benefit payable to the
Participant’s Spouse shall be equal to the amount that would have been payable
to the Spouse had the Participant (i) ceased employment; (ii) commenced a
Pension Plan Supplement Benefit at the Annuity Starting Date having elected a
joint and 50% survivor annuity form of benefit payment with his or her Spouse as
contingent annuitant; and (iii) died the next day. Payments shall be made in the
form of a single life annuity for the life of the Spouse and shall commence on
the Annuity Starting Date, and end with the payment due for the month in which
the Spouse’s death occurs. If a deceased Participant’s Spouse dies before the
Annuity Starting Date, no benefit shall be payable under this Article 4.
          Section 4.4. Small Benefit Cashout. Notwithstanding the foregoing, if
the single sum Actuarial Equivalent value of a Participant’s Pension Plan
Supplement Benefit as determined on the date of the Participant’s Separation
from Service or death is less than the applicable dollar limit under Code
Section 402(g)(1)(B) as in effect for such year, then the Actuarial Equivalent
single sum value of the Pension Plan Supplement Benefit shall be paid to the
Participant or Spouse in a lump sum within 90 days of the date of the
Participant’s Separation from Service or death.

7



--------------------------------------------------------------------------------



 



ARTICLE 5.
SAVINGS PLAN SUPPLEMENT
          Section 5.1. Eligibility for and Amount of Benefits. Participants
shall be eligible for a Savings Plan Supplement Account in accordance with the
terms of the applicable Appendix.
          Section 5.2. Investment Election. Amounts credited to a Participant’s
Savings Supplement Account shall reflect the investment experience of the
Investment Options selected by the Participant. The Participant may make an
initial investment election at the time of enrollment in the Plan. A Participant
may also elect to reallocate his or her Savings Supplement Account, and may
elect to allocate any future deferrals, among the various Investment Options
from time to time. Such investment elections shall remain in effect until
changed by the Participant. All investment elections shall become effective as
soon as practicable after receipt of such election, and must be made in the form
and manner and within such time periods as the Administrator may prescribe in
order to be effective. In the absence of an effective election, the
Participant’s Savings Supplement Account shall be deemed invested in the default
fund specified for the Savings Plan (or any successor plan thereto). Deferrals
will be deemed invested in an Investment Option as of the date on which the
deferrals are allocated under the Plan as described in the Appendices.
          On each Valuation Date, the Administrator or its delegate shall credit
the deemed investment experience with respect to the selected Investment Options
to each Participant’s Savings Supplement Account.
          Notwithstanding anything herein to the contrary, the Company retains
the right to allocate actual amounts hereunder without regard to a Participant’s
request.
          Section 5.3. Valuation of Share Unit Account. When any amounts are to
be allocated to a Share Unit Account (whether in the form of deferrals or
amounts that are deemed transferred from another Investment Option), such amount
shall be converted to whole and fractional Share Units, by dividing the amount
to be allocated by the Fair Market Value of a Share on the effective date of
such allocation. If any dividends or other distributions are paid on Shares
while a Participant has Share Units credited to his Account, such Participant
shall be credited with a dividend award equal to the amount of the cash dividend
paid or Fair Market Value of other property distributed on one Share, multiplied
by the number of Share Units credited to his Share Unit Account on the date the
dividend is declared. The dividend award shall be converted into additional
Share Units as provided above using the Fair Market Value of a Share on the date
the dividend is paid or distributed. Any other provision of this Plan to the
contrary notwithstanding, if a dividend is declared on Shares in the form of a
right or rights to purchase shares of capital stock of the Company or any entity
acquiring the Company, no additional Share Units shall be credited to the
Participant’s Share Unit Account with respect to such dividend, but each Share
Unit credited to a Participant’s Share Unit Account at the time such dividend is
paid, and each Share Unit thereafter credited to the Participant’s Share Unit
Account at a time when such rights are attached to Shares, shall thereafter be
valued as of any point in time on the basis of the aggregate of the then Fair
Market Value of one Share plus the then Fair Market Value of such right or
rights then attached to one Share.

8



--------------------------------------------------------------------------------



 



          In the event of any merger, share exchange, reorganization,
consolidation, recapitalization, stock dividend, stock split or other change in
corporate structure of the Company affecting Shares, the Committee may make
appropriate equitable adjustments with respect to the Share Units credited to
the Share Unit Account of each Participant, including without limitation,
adjusting the date as of which such units are valued and/or distributed, as the
Committee determines is necessary or desirable to prevent the dilution or
enlargement of the benefits intended to be provided under the Plan.
          Section 5.4. Securities Law Restrictions. Notwithstanding anything to
the contrary herein, all elections under this Article by a Participant who is
subject to Section 16 of the Exchange Act are subject to review by the
Administrator prior to implementation. In accordance with Section 3.5, the
Administrator may restrict additional transactions, rescind transactions, or
impose other rules and procedures, to the extent deemed desirable by the
Administrator in order to comply with the Exchange Act, including, without
limitation, application of the review and approval provisions of this
Section 5.4 to Participants who are not subject to Section 16 of the Exchange
Act.
          Section 5.5. Accounts are For Record Keeping Purposes Only. The
Savings Supplement Accounts and the record keeping procedures described herein
serve solely as a device for determining the amount of benefits accumulated by a
Participant under Article 5 of the Plan, and shall not constitute or imply an
obligation on the part of the Company or any Affiliate to fund such benefits.
          Section 5.6. Payment of Benefits. Upon a Participant’s Separation from
Service for any reason, the Participant shall be entitled to payment of the
vested balance of the Participant’s Savings Supplement Account in cash in the
manner specified in the applicable Appendix.
          Section 5.7. Death Benefit. In the event of the Participant’s death
prior to receiving all payments due under this Article 5, the vested balance of
the Participant’s Savings Supplement Account shall be paid to the Participant’s
beneficiary in a cash lump sum in the first calendar quarter or the third
calendar quarter, whichever first occurs after the Participant’s death; provided
that if the Participant dies prior to November 18, 2010, the death benefit shall
be paid according to the prior provisions of the Plan. Notwithstanding the
foregoing, in lieu of such lump sum death benefit, a Participant who has an
installment payment election in effect may, prior to his or her termination of
employment, elect to have any remaining installment payments continue to his or
her Beneficiary in the event the Participant dies after beginning to receive
such installment payments, provided that such election shall be given effect
only if filed at least twelve (12) months prior to the date of the Participant’s
death.
ARTICLE 6. ADDITIONAL PAYMENT PROVISIONS
          Section 6.1. Acceleration of Payment. Notwithstanding the foregoing,
          (a) If an amount deferred under this Plan is required to be included
in income under Code Section 409A prior to the date such amount is actually
distributed, a Participant shall receive a distribution, in a lump sum within
ninety (90) days after the date the Plan fails to meet

9



--------------------------------------------------------------------------------



 



the requirements of Code Section 409A, of the amount required to be included in
the Participant’s income as a result of such failure.
          (b) With respect to the Savings Plan Supplement benefit only, if an
amount under the Plan is required to be immediately distributed in a lump sum
under a domestic relations order within the meaning of Code
Section 414(p)(1)(B), it may be distributed according to the terms of such
order, provided the Participant holds the Administrator harmless with respect to
such distribution. The Plan shall not distribute amounts required to be
distributed under a domestic relations order other than in the limited
circumstance specifically stated herein.
          Section 6.2. Delay in Payment. Notwithstanding the foregoing,
          (a) If a distribution required under the terms of this Plan would
jeopardize the ability of the Company or of an Affiliate to continue as a going
concern, the Company or the Affiliate shall not be required to make such
distribution. Rather, the distribution shall be delayed until the first date
that making the distribution does not jeopardize the ability of the Company or
of an Affiliate to continue as a going concern. Any distribution delayed under
this provision shall be treated as made on the date specified under the terms of
this Plan.
          (b) If a distribution will violate the terms of Section 16(b) of the
Exchange Act or other Federal securities laws, or any other applicable law, then
the distribution shall be delayed until the earliest date on which making the
distribution will not violate such law.
ARTICLE 7.
NON-ALIENATION OF PAYMENTS
          Section 7.1. Non-Alienation. Except as specifically provided herein,
benefits payable under the Plan shall not be subject in any manner to
alienation, sale, transfer, assignment, pledge, attachment, garnishment or
encumbrance of any kind. Any attempt to alienate, sell, transfer, assign, pledge
or otherwise encumber any such benefit payment, whether currently or thereafter
payable, shall not be recognized by the Administrator or the Company. Any
benefit payment due hereunder shall not in any manner be liable for or subject
to the debts or liabilities of any Participant or other person entitled thereto.
If any such person shall attempt to alienate, sell, transfer, assign, pledge or
encumber any benefit payments to be made to that person under the Plan or any
part thereof, or if by reason of such person’s bankruptcy or other event
happening at any time, such payments would devolve upon anyone else or would not
be enjoyed by such person, then the Administrator, in its discretion, may
terminate such person’s interest in any such benefit payment, and hold or apply
it to or for the benefit of that person, the spouse, children or other
dependents thereof, or any of them, in such manner as the Administrator deems
proper.
          Section 7.2. Designation of Beneficiary. Each Participant may
designate a beneficiary in such form and manner and within such time periods as
the Administrator may prescribe. A Participant can change his beneficiary
designation at any time, provided that each beneficiary designation shall revoke
the most recent designation, and the last designation received by the
Administrator (or its delegate) while the Participant was alive shall be given
effect. If a Participant designates a beneficiary without providing in the
designation that the

10



--------------------------------------------------------------------------------



 



beneficiary must be living at the time of each distribution, the designation
shall vest in the beneficiary all of the distribution whether payable before or
after the beneficiary’s death, and any distributions remaining upon the
beneficiary’s death shall be made to the beneficiary’s estate. In the event
there is no valid beneficiary designation in effect at the time of the
Participant’s death, in the event the Participant’s designated beneficiary does
not survive the Participant, or in the event that the beneficiary designation
provides that the Beneficiary must be living at the time of each distribution
and such designated beneficiary does not survive to a distribution date, the
Participant’s estate will be deemed the beneficiary and will be entitled to
receive payment. If a Participant designates his spouse as a beneficiary, such
beneficiary designation automatically shall become null and void on the date of
the Participant’s divorce or legal separation from such spouse, provided the
Administrator has notice of such divorce or legal separation prior to payment.
ARTICLE 8.
LIMITATION OF RIGHTS
          Section 8.1. No Right to Employment. Participation in this Plan, or
any modifications thereof, or the payments of any benefits hereunder, shall not
be construed as giving to any person any right to be retained in the service of
the Company or any Affiliate, limiting in any way the right of the Company or
any Affiliate to terminate such person’s employment at any time, evidencing any
agreement or understanding that the Company or any Affiliate will employ such
person in any particular position or at any particular rate of compensation or
guaranteeing such person any right to receive any other form or amount of
remuneration from the Company or any Affiliate.
          Section 8.2. No Right to Benefits.
          (a) Unsecured Claim. The right of a Participant, his Spouse or his
beneficiary to receive a distribution hereunder shall be an unsecured claim, and
neither the Participant, his Spouse nor any beneficiary shall have any rights in
or against any amount credited to his Savings Supplement Account, any accrued
benefit under Article 4 or any other specific assets of the Company or an
Affiliate. The right of a Participant or beneficiary to the payment of benefits
under this Plan shall not be assigned, encumbered, or transferred, except as
permitted under Section 7.2. The rights of a Participant hereunder are
exercisable during the Participant’s lifetime only by him or his guardian or
legal representative.
          (b) Contractual Obligation. The Company or an Affiliate may authorize
the creation of a trust or other arrangements to assist it in meeting the
obligations created under the Plan, subject to the restrictions on such funding
such trust or arrangement imposed by Code Section 409A(b)(2) or (3). However,
any liability to any person with respect to the Plan shall be based solely upon
any contractual obligations that may be created pursuant to the Plan. No
obligation of the Company or an Affiliate shall be deemed to be secured by any
pledge of, or other encumbrance on, any property of the Company or any
Affiliate. Nothing contained in this Plan and no action taken pursuant to its
terms shall create or be construed to create a trust of any kind, or a fiduciary
relationship between the Company or an Affiliate and any Participant or
beneficiary, or any other person.

11



--------------------------------------------------------------------------------



 



ARTICLE 9.
AMENDMENT OR TERMINATION
          Section 9.1. Amendment. The Committee may at any time amend the Plan,
including but not limited to modifying the terms and conditions applicable to
(or otherwise eliminating) accruals or deferrals to be made on or after the
amendment date to the extent not prohibited by Code Section 409A; provided,
however, that no amendment may reduce or eliminate any vested accrued benefit
under Article 4 or the Savings Supplement Account balance accrued under
Article 5 to the date of such amendment (except as benefit may be reduced as a
result of the amount payable under the Pension Plan or except as such Savings
Supplement Account balance may be reduced as a result of investment losses
allocable to such account) without a Participant’s consent except as otherwise
specifically provided herein; and provided further that any amendment that
expands the class of employees eligible for participation under the Plan or that
materially increases the amount of benefits payable hereunder must be approved
by the Board. In addition, the Administrator may at any time amend the Plan to
make administrative or ministerial changes or changes necessary to comply with
applicable law.
          Section 9.2. Termination. The Committee may terminate the Plan in
accordance with the following provisions. Upon termination of the Plan, any
deferral elections then in effect shall be cancelled to the extent permitted by
Code Section 409A and any accruals under Article 4 shall cease as if the
termination date of the Plan were the Annuity Starting Date. Upon termination of
the Plan, the Committee may authorize the payment of all amounts accrued under
the Plan in a single sum payment (with the single sum value of the Pension Plan
Supplement Benefits to be equal to the Actuarial Equivalent of such accrual as
determined on the date of Plan termination) without regard to any distribution
election then in effect, only in the following circumstances:

  (1)   The Plan is terminated within twelve (12) months of a corporate
dissolution taxed under Code Section 331, or with the approval of a bankruptcy
court pursuant to 11 U.S.C. §503(b)(1)(A). In such event, the single sum payment
must be distributed by the latest of: (A) the last day of the calendar year in
which the Plan termination occurs, (B) the first calendar year in which the
amount is no longer subject to a substantial risk of forfeiture, or (C) the
first calendar year in which payment is administratively practicable.     (2)  
The Plan is terminated at any other time, provided that such termination does
not occur proximate to a downturn in the financial health of the Company or an
Affiliate, and all other plans required to be aggregated with this Plan under
Code Section 409A are also terminated and liquidated. In such event, the single
sum payment shall be paid no earlier than twelve (12) months (and no later than
twenty-four (24) months) after the date of the Plan’s termination.
Notwithstanding the foregoing, any payment that would

12



--------------------------------------------------------------------------------



 



      otherwise be paid during the twelve (12)-month period beginning on the
Plan termination date pursuant to the terms of the Plan shall be paid in
accordance with such terms. In addition, the Company or any Affiliate shall be
prohibited from adopting a similar arrangement within three (3) years following
the date of the Plan’s termination.

          Section 9.3. Entitlement to Benefits. It is understood that an
individual’s entitlement to Pension Plan Supplement Benefits may be
automatically reduced as the result of an increase in his Pension Plan Benefits.
Nothing herein shall be construed in any way to limit the right of the Company
to amend or modify the Pension Plan or Savings Plan.
ARTICLE 10.
SPECIAL RULES APPLICABLE IN THE EVENT OF A
CHANGE OF CONTROL OF THE COMPANY
          Section 10.1. Acceleration of Payments. Notwithstanding any other
provision of this Plan, each Participant (or any Spouse or beneficiary thereof
entitled to receive payments hereunder), including Participants (or Spouses or
beneficiaries) receiving installment or annuity payments under the Plan, shall
be entitled to receive a lump sum payment in cash of all amounts accumulated in
such Participant’s Savings Supplement Account and the single sum Actuarial
Equivalent value of the Participant’s accrued Pension Plan Supplement Benefits.
Such payment shall be made within ninety (90) days following the Change of
Control.
          In determining the amount accumulated in a Participant’s Share Unit
Account, each Share Unit shall have a value equal to the higher of (a) the
highest reported sales price, regular way, of a share of the Company’s common
stock on the Composite Tape for New York Stock Exchange Listed Stocks (the
“Composite Tape”) during the sixty-day period prior to the date of the Change of
Control of the Company and (b) if the Change of Control of the Company is the
result of a transaction or series of transactions described in Section 10.2(a),
the highest price per Share of the Company paid in such transaction or series of
transactions.
          Section 10.2. Definition of a Change of Control. A Change of Control
means any of the following events, provided that each such event would
constitute a change of control within the meaning of Code Section 409A:
          (a) The acquisition, other than from the Company, by any individual,
entity or group of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act), including in connection with a merger,
consolidation or reorganization, of more than either:

  (1)   Fifty percent (50%) of the then outstanding shares of common stock of
the Company (the “Outstanding Company Common Stock”) or     (2)   Thirty-five
(35%) of the combined voting power of the then outstanding voting securities of
the Company entitled to

13



--------------------------------------------------------------------------------



 



      vote generally in the election of directors (the “Company Voting
Securities”),

provided, however, that any acquisition by (x) the Company or any of its
Affiliates, or any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its Affiliates or (y) any corporation with
respect to which, following such acquisition, more than 60% of, respectively,
the then outstanding shares of common stock of such corporation and the combined
voting power of the then outstanding voting securities of such corporation
entitled to vote generally in the election of directors is then beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Company Voting Securities immediately prior to such
acquisition in substantially the same proportion as their ownership, immediately
prior to such acquisition, of the Outstanding Company Common Stock and Company
Voting Securities, as the case may be, shall not constitute a Change in Control
of the Company; or
          (b) Individuals who, as of January 1, 2005, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board during any 12-month period, provided that any individual becoming a
director subsequent to January 1, 2005, whose election or nomination for
election by the Company’s shareholders was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board, shall be
considered as though such individual were a member of the Incumbent Board; or
          (c) A complete liquidation or dissolution of the Company or sale or
other disposition of all or substantially all of the assets of the Company other
than to a corporation with respect to which, following such sale or disposition,
more than 60% of, respectively, the then outstanding shares of common stock and
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors is then owned beneficially, directly
or indirectly, by all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Company Voting Securities immediately prior to such sale or
disposition in substantially the same proportion as their ownership of the
Outstanding Company Common Stock and Company Voting Securities, as the case may
be, immediately prior to such sale or disposition. For purposes hereof, “a sale
or other disposition of all or substantially all of the assets of the Company”
will not be deemed to have occurred if the sale involves assets having a total
gross fair market value of less than forty percent (40%) of the total gross fair
market value of all assets of the Company immediately prior to the acquisition.
For this purpose, “gross fair market value” means the value of the assets
without regard to any liabilities associated with such assets.
          For purposes of this Section 10.2, persons will not be considered to
be acting as a “group” solely because they purchase or own stock of the Company
at the same time, or as a result of the same public offering. However, persons
will be considered to be acting as a “group” if they are owners of a corporation
that enters into a merger, consolidation, purchase or acquisition of stock, or
similar business transaction with the Company. If a person, including an entity,
owns stock in the Company and any other corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar transaction, such
shareholder is considered to be acting as a group with other shareholders in
such corporation only with respect

14



--------------------------------------------------------------------------------



 



to the ownership in that corporation prior to the transaction giving rise to the
change and not with respect to the ownership interest in the Company.
          Section 10.3. Maximum Payment Limitations.
          (a) Limit on Payments. Except as provided in subsection (b) below, if
any portion of the payments or benefits described in this Plan or under any
other agreement with or plan of the Company or an Affiliate (in the aggregate,
“Total Payments”), would constitute an “excess parachute payment”, then the
Total Payments to be made to the Participant shall be reduced such that the
value of the aggregate Total Payments that the Participant is entitled to
receive shall be one dollar ($1) less than the maximum amount which the
Participant may receive without becoming subject to the tax imposed by
Section 4999 of the Code or which the Company may pay without loss of deduction
under Section 280G(a) of the Code. The terms “excess parachute payment” and
“parachute payment” shall have the meanings assigned to them in Section 280G of
the Code, and such “parachute payments” shall be valued as provided therein.
Present value shall be calculated in accordance with Section 280G(d)(4) of the
Code. Within forty (40) days following delivery of notice by the Company to the
Participant of its belief that there is a payment or benefit due the Participant
which will result in an excess parachute payment, the Participant and the
Company, at the Company’s expense, shall obtain the opinion (which need not be
unqualified) of nationally recognized tax counsel selected by the Company’s
independent auditors and acceptable to the Participant in his sole discretion
(which may be regular outside counsel to the Company), which opinion sets forth
(A) the amount of the Base Period Income, (B) the amount and present value of
Total Payments and (C) the amount and present value of any excess parachute
payments determined without regard to the limitations of this Section. As used
in this Section, the term “Base Period Income” means an amount equal to the
Participant’s “annualized includible compensation for the base period” as
defined in Section 280G(d)(1) of the Code. For purposes of such opinion, the
value of any noncash benefits or any deferred payment or benefit shall be
determined by the Company’s independent auditors in accordance with the
principles of Sections 280G(d)(3) and (4) of the Code, which determination shall
be evidenced in a certificate of such auditors addressed to the Company and the
Participant. Such opinion shall be addressed to the Company and the Participant
and shall be binding upon the Company and the Participant. If such opinion
determines that there would be an excess parachute payment, the payments
hereunder that are includible in Total Payments or any other payment or benefit
determined by such counsel to be includible in Total Payments shall be reduced
or eliminated as specified by the Participant in writing delivered to the
Company within thirty days of his receipt of such opinion or, if the Participant
fails to so notify the Company, then as the Company shall reasonably determine,
so that under the bases of calculations set forth in such opinion there will be
no excess parachute payment. If such legal counsel so requests in connection
with the opinion required by this Section, the Participant and the Company shall
obtain, at the Company’s expense, and the legal counsel may rely on in providing
the opinion, the advice of a firm of recognized executive compensation
consultants as to the reasonableness of any item of compensation to be received
by the Participant. If the provisions of Sections 280G and 4999 of the Code are
repealed without succession, then this Section shall be of no further force or
effect.

15



--------------------------------------------------------------------------------



 



          (b) Employment Contract Governs. The provisions of subsection
(a) above shall not apply to a Participant whose employment is governed by an
employment contract that provides for Total Payments in excess of the limitation
described in subsection (a) above.
ARTICLE 11.
ERISA PROVISIONS
          Section 11.1. Claims Procedures.
          (a) Initial Claim. If a Participant, Spouse or beneficiary (the
“claimant”) believes that he is entitled to a benefit under the Plan that is not
provided, the claimant or his legal representative shall file a written claim
for such benefit with the Administrator within ninety (90) days of the date the
payment that is in dispute should have been made. The Administrator shall review
the claim and render a decision within ninety (90) days following the receipt of
the claim; provided that the Administrator may determine that an additional
ninety (90) day extension is necessary due to circumstances beyond the
Administrator’s control, in which event the Administrator shall notify the
claimant prior to the end of the initial period that an extension is needed, the
reason therefore, and the date by which the Administrator expects to render a
decision. If the claimant’s claim is denied in whole or part, the Administrator
shall provide written notice to the claimant of such denial. The written notice
shall include the specific reason(s) for the denial; reference to specific Plan
provisions upon which the denial is based; a description of any additional
material or information necessary for the claimant to perfect the claim and an
explanation of why such material or information is necessary; and a description
of the Plan’s review procedures (as set forth in subsection (b)) and the time
limits applicable to such procedures, including a statement of the claimant’s
right to bring a civil action under section 502(a) of ERISA following an adverse
determination upon review.
          (b) Request for Appeal. The claimant has the right to appeal the
Administrator’s decision by filing a written appeal to the Administrator within
sixty (60) days after the claimant’s receipt of the Administrator’s decision,
although to avoid penalties under Code Section 409A, the claimant’s appeal must
be filed within one hundred eighty (180) days of the date payment could have
been timely made in accordance with the terms of the Plan and pursuant to
Regulations promulgated under Code Section 409A. The claimant will have the
opportunity, upon request and free of charge, to have reasonable access to and
copies of all documents, records and other information relevant to the
claimant’s appeal. The claimant may submit written comments, documents, records
and other information relating to his claim with the appeal. The Administrator
will review all comments, documents, records and other information submitted by
the claimant relating to the claim, regardless of whether such information was
submitted or considered in the initial claim determination. The Administrator
shall make a determination on the appeal within sixty (60) days after receiving
the claimant’s written appeal; provided that the Administrator may determine
that an additional sixty (60)-day extension is necessary due to circumstances
beyond the Administrator’s control, in which event the Administrator shall
notify the claimant prior to the end of the initial period that an extension is
needed, the reason therefor and the date by which the Administrator expects to
render a decision. If the claimant’s appeal is denied in whole or part, the
Administrator shall provide written notice to the claimant of such denial. The
written notice shall include the specific reason(s) for the denial; reference to
specific Plan provisions upon which the denial is based; a

16



--------------------------------------------------------------------------------



 



statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to and copies of all documents, records, and other
information relevant to the claimant’s claim; and a statement of the claimant’s
right to bring a civil action under section 502(a) of ERISA. If the claimant
does not receive a written decision within the time period(s) described above,
the appeal shall be deemed denied on the last day of such period(s).
          Section 11.2. ERISA Fiduciary. For purposes of ERISA, the Committee
shall be considered the named fiduciary under the Plan and the plan
administrator, except with respect to claims and appeals, for which the
Administrator shall be considered the named fiduciary.
ARTICLE 12.
TAX WITHHOLDING
          The Company shall have the right to deduct from any deferral or
payment made hereunder, or from any other amount due a Participant, the amount
of cash sufficient to satisfy the Company’s or Affiliate’s foreign, federal,
state or local income tax withholding obligations with respect to such deferral
(or vesting thereof) or payment. In addition, if prior to the date of
distribution of any amount hereunder, the Federal Insurance Contributions Act
(FICA) tax imposed under Code Sections 3101, 3121(a) and 3121(v)(2), where
applicable, becomes due, the Company may distribute from the Participant’s
benefit under Article 4 or Savings Supplement Account balance under Article 5
the amount needed to pay the Participant’s portion of such tax, plus an amount
equal to the withholding taxes due under federal, state or local law resulting
from the payment of such FICA tax, and an additional amount to pay the
additional income tax at source on wages attributable to the pyramiding of the
section 3401 wages and taxes, but no greater than the aggregate of the FICA
amount and the income tax withholding related to such FICA amount.
ARTICLE 13.
OFFSET
          The Company shall have the right to offset from the benefits payable
hereunder (at the time such benefit would have otherwise been paid) any amount
that the Participant owes to the Company or any Affiliate without the consent of
the Participant (or his Spouse or beneficiary, in the event of the Participant’s
death).
ARTICLE 14.
SUCCESSORS
          All obligations of the Company under the Plan shall be binding on any
successor to the Company, whether the existence of such successor is the result
of a direct or indirect purchase, merger, consolidation or otherwise, of all or
substantially all of the business and/or assets of the Company.
ARTICLE 15.
DISPUTE RESOLUTION
          Section 15.1. Governing Law. This Plan is intended to be a plan of
deferred compensation maintained for a select group of management or highly
compensated employees as

17



--------------------------------------------------------------------------------



 



that term is used in ERISA, and shall be interpreted so as to comply with the
applicable requirements thereof. In all other respects, the Plan is to be
construed and its validity determined according to the laws of the State of
Wisconsin, without regard to conflict of law principles thereof, to the extent
such laws are not preempted by federal law.
          Section 15.2. Limitation on Actions. Any action or other legal
proceeding under ERISA with respect to the Plan may be brought only after the
claims and appeals procedures of Article 11 are exhausted and only within the
period ending on the earlier of (i) one year after the date the claimant
receives notice of a denial or deemed denial upon appeal under Section 11.1(b),
or (ii) the expiration of the applicable statute of limitations period under
applicable federal law. Any action or other legal proceeding not adjudicated
under ERISA must be arbitrated in accordance with the provisions of
Section 15.3.
          Section 15.3. Arbitration.
          (a) Application. Notwithstanding any employee agreement in effect
between a Participant and the Company or any Affiliate, if a Participant, Spouse
or beneficiary brings a claim that relates to benefits under this Plan that is
not covered under ERISA, and regardless of the basis of the claim (including but
not limited to, actions under Title VII, wrongful discharge, breach of
employment agreement, etc.), such claim shall be settled by final binding
arbitration in accordance with the rules of the American Arbitration Association
(“AAA”) and judgment upon the award rendered by the arbitrator may be entered in
any court having jurisdiction thereof.
          (b) Initiation of Action. Arbitration must be initiated by serving or
mailing a written notice of the complaint to the other party. Normally, such
written notice should be provided to the other party within one year (365 days)
after the day the complaining party first knew or should have known of the
events giving rise to the complaint. However, this time frame may be extended if
the applicable statute of limitation provides for a longer period of time. If
the complaint is not properly submitted within the appropriate time frame, all
rights and claims that the complaining party has or may have against the other
party shall be waived and void. Any notice sent to the Company shall be
delivered to:
Office of General Counsel
Johnson Controls, Inc.
5757 North Green Bay Avenue
P.O. Box 591
Milwaukee, WI 53201-0591
          The notice must identify and describe the nature of all complaints
asserted and the facts upon which such complaints are based. Notice will be
deemed given according to the date of any postmark or the date of time of any
personal delivery.
          (c) Compliance with Personnel Policies. Before proceeding to
arbitration on a complaint, the Participant, Spouse or beneficiary must initiate
and participate in any complaint resolution procedure identified in the
Company’s or Affiliate’s personnel policies. If the claimant has not initiated
the complaint resolution procedure before initiating arbitration on a complaint,
the initiation of the arbitration shall be deemed to begin the complaint
resolution

18



--------------------------------------------------------------------------------



 



procedure. No arbitration hearing shall be held on a complaint until any
applicable Company or Affiliate complaint resolution procedure has been
completed.
          (d) Rules of Arbitration. All arbitration will be conducted by a
single arbitrator according to the Employment Dispute Arbitration Rules of the
AAA. The arbitrator will have authority to award any remedy or relief that a
court of competent jurisdiction could order or grant including, without
limitation, specific performance of any obligation created under policy, the
awarding of punitive damages, the issuance of any injunction, costs and
attorney’s fees to the extent permitted by law, or the imposition of sanctions
for abuse of the arbitration process. The arbitrator’s award must be rendered in
a writing that sets forth the essential findings and conclusions on which the
arbitrator’s award is based.
          (e) Representation and Costs. Each party may be represented in the
arbitration by an attorney or other representative selected by the party. The
Company or Affiliate shall be responsible for its own costs, the AAA filing fee
and all other fees, costs and expenses of the arbitrator and AAA for
administering the arbitration. The claimant shall be responsible for his/her
attorney’s or representative’s fees, if any. However, if any party prevails on a
statutory claim which allows the prevailing party costs and/or attorneys’ fees,
the arbitrator may award costs and reasonable attorneys’ fees as provided by
such statute.
          (f) Discovery; Location; Rules of Evidence. Discovery will be allowed
to the same extent afforded under the Federal Rules of Civil Procedure.
Arbitration will be held at a location selected by the Company. AAA rules
notwithstanding, the admissibility of evidence offered at the arbitration shall
be determined by the arbitrator who shall be the judge of its materiality and
relevance. Legal rules of evidence will not be controlling, and the standard for
admissibility of evidence will generally be whether it is the type of
information that responsible people rely upon in making important decisions.
          (g) Confidentiality. The existence, content or results of any
arbitration may not be disclosed by a party or arbitrator without the prior
written consent of both parties. Witnesses who are not a party to the
arbitration shall be excluded from the hearing except to testify.

19



--------------------------------------------------------------------------------



 



APPENDIX A
OFFICERS

1.   Eligibility. This Appendix A covers officer employees of the Company who
are participants in the Pension Plan and/or the Savings Plan, and whose benefits
under the Pension Plan and/or Savings Plan are limited as described in
Section 1.1. Notwithstanding the foregoing, an officer who was employed by York
International Corporation or a subsidiary thereof on December 9, 2005, shall not
be eligible to accrue a Pension Plan Supplement benefit.   2.   Participation
Date. An officer employee shall become a Participant on the date he or she is
elected as an officer of the Company by the Company’s Board of Directors.   3.  
Pension Plan Supplement.

     (a) Eligibility. Any Participant who retires under the Pension Plan on or
after January 1, 1980, or such Participant’s Spouse who is entitled to a benefit
under the Pension Plan, shall be entitled to a benefit payable hereunder in
accordance with this Section 3. Notwithstanding the foregoing, if a Participant
is not eligible to receive a benefit under the Pension Plan, then such
Participant shall not be eligible to receive a Pension Plan Supplement under
this Appendix A.
     (b) Amount of Pension Plan Supplement. The amount of monthly benefits to
which an eligible individual is entitled shall equal the excess, if any, of:

  (1)   The amount of such Participant’s, surviving Spouse’s or other
beneficiaries’ Pension Plan Benefits computed under the provisions of the
Pension Plan as of the Annuity Starting Date, without regard to the limitations
imposed by reason of Section 415 of the Code or the limit on considered
compensation under Section 401(a)(17) of the Code, and on the assumption that
all amounts of cash compensation which the Participant elected to defer under
the Annual Incentive Plan and/or under Article 5 of this Plan were paid as
“Compensation” as defined in the Pension Plan (to the extent not already
included in such “Compensation” under the applicable Pension Plan definition);
over     (2)   The amount of Pension Plan Benefits payable to such Participant,
surviving Spouse or other beneficiary for each month under the Pension Plan, as
computed under the provisions of the Pension Plan as if the Annuity Starting
Date under this Plan were the annuity starting date under the Pension Plan.

     (c) Vesting. The Pension Plan Supplement Benefits provided in this Appendix
shall vest in accordance with the vesting provisions of the Pension Plan,
provided that, effective September 15, 2009 any provision under the Pension Plan
providing for the vesting of benefits upon death shall be disregarded and as a
result Pension Plan Supplemental Benefits shall not become vested automatically
upon a

20



--------------------------------------------------------------------------------



 



Participant’s death. If a Participant who was covered by Appendix C becomes an
officer who is covered by this Appendix A, the vesting provisions of this
Appendix A shall apply to the Participant’s entire Pension Plan Supplement
Benefits.

4.   Savings Plan Supplement.

          (a) Before-Tax Contributions Allocation. For each calendar year, each
Participant may elect that, in the event the Participant’s ability to make
Before-Tax Matched Contributions under the Savings Plan is limited by reason of
Sections 401(k), 402(g) or 415 of the Code and/or the limit on considered
compensation under Section 401(a)(17) of the Code, then the difference between
the amount of Before-Tax Matched Contributions that the Participant could have
made under the Savings Plan for any calendar year (assuming the Participant
elected the maximum amount of Before-Tax Matched Contributions for the calendar
year and did not change his election during the calendar year) and the amount
that would have been contributed as Before-Tax Matched Contributions but for
such limits shall be credited, as of December 31 of such year, to the
Participant’s Savings Supplement Account. A Participant’s election shall be made
prior to the first day of the calendar year to which it relates, and shall be
irrevocable as of the first day of such year.
          Notwithstanding the foregoing, in the first calendar year in which an
individual becomes a Participant, the Participant shall be automatically deemed
to have elected to defer six percent (6%) of his or her compensation that is
paid after the date he or she becomes a Participant and that exceeds the Code
Section 401(a)(17) limit for such year; provided that the foregoing shall not
apply to any individual who first becomes a Participant on or after November 1.
          A Participant’s election (or deemed election in the initial year of
participation) shall be effective only for the calendar year to which the
election relates, and shall not carry over from year to year. An election (or
deemed election) under this subsection (a) shall constitute an election by the
Participant to reduce the Participant’s salary by the amount determined under
this subsection. The Participant’s election shall be made in the form and manner
and within such timeframes as the Administrator may prescribe.
          (b) Matching Contributions Allocation. A Participant’s Savings
Supplement Account shall also be credited as of each December 31 with an amount
equal to the difference between the amount of Matching Contributions actually
credited to the Participant’s Savings Plan account for the year and the amount
of Matching Contributions that would have been so credited if the amount
determined under subsection (a) had actually been contributed to the Savings
Plan (determined without regard to the limitations imposed by Sections 401(m)
and 415 of the Code), but only with respect to the period the Participant is
covered by this Plan; provided the Participant has met the eligibility
requirements to receive a Matching Contribution under the Savings Plan for such
year. The Matching Contributions credited hereunder shall be subject to the same
vesting requirements as are imposed on matching contributions under the

21



--------------------------------------------------------------------------------



 



Savings Plan, except that service with York International Corporation prior to
January 1, 2006 will not count as vesting service for purposes of this Plan.
          (c) Retirement Income Allocation. A Participant’s Savings Supplement
Account also shall be credited as of each December 31 with an amount equal to
the difference between the amount of Retirement Income Contributions actually
credited to the Participant’s Savings Plan account for the year and the amount
of Retirement Income Contributions that would have been so credited if the limit
on considered compensation under Section 401(a)(17) of the Code did not apply;
provided the Participant has met the eligibility requirements to receive a
Retirement Income Contribution under the Savings Plan for such year. The
Retirement Income Contributions credited hereunder shall be subject to the same
vesting requirements as are imposed on Retirement Income Contributions under the
Savings Plan, except that service with York International Corporation prior to
January 1, 2006 will not count as vesting service for purposes of this Plan. If
a Participant who was covered by Appendix B becomes an officer who is covered by
this Appendix A, the vesting provisions of this Appendix A shall apply to the
Participant’s entire Savings Supplement Account.
          (d) Modification of Compensation. Notwithstanding the foregoing, when
determining a Participant’s compensation for purposes of subsections (a),
(b) and (c), the only bonus that may be included is the amount a Participant
receives (or would receive but for a deferral election) under the Annual
Incentive Plan for the calendar year.
          (e) Cancellation of Deferral Elections. If the Administrator
determines that a Participant’s deferral elections must be cancelled in order
for the Participant to receive a hardship distribution under the Savings Plan,
or any other 401(k) plan maintained by the Company or an Affiliate, the
Participant’s deferral election(s) shall be cancelled. A Participant whose
deferral election(s) are cancelled pursuant to this subsection (e) may make a
new deferral election under subsection (a) with respect to future calendar
years, unless otherwise prohibited by the Administrator.
          (f) Distribution Election.

  (1)   If a Participant was previously participating under Appendix B, then the
portion of the Participant’s Savings Supplement Account that is credited under
Appendix B (plus earnings thereon) shall be paid in a lump sum.     (2)   The
amounts deferred hereunder in the first year of participation (and earnings
thereon), if any, shall be paid in a lump sum.     (3)   The amounts deferred
hereunder on and after January 1 of the year following the year the Participant
is first eligible hereunder shall be paid in accordance with the Participant’s
distribution election, which must be submitted by December 31 of the first year
of participation. Such

22



--------------------------------------------------------------------------------



 



      election shall be made in such form and manner as the Administrator may
prescribe. The election shall specify whether distributions shall be made in a
single lump sum or in annual installments of from two (2) to ten (10) years.
Such election shall be irrevocable. If no valid election is in effect,
distribution shall be made in ten (10) annual installments.

          (g) Manner of Distribution. The Participant’s Savings Supplement
Account shall be paid in cash in the following manner:

  (1)   Lump Sum. If payment is to be made in a lump sum,

  (A)   for those Participants whose Separation from Service occurs from January
1 through June 30 of a year, payment shall be made in the first calendar quarter
of the following year, and     (B)   for those Participants whose Separation
from Service occurs from July 1 through December 31 of a year, payment shall be
made in the third calendar quarter of the following year.

The lump sum payment shall equal the vested balance of the Participant’s Savings
Supplement Account as of the Valuation Date immediately preceding the
distribution date.

  (2)   Installments. If payment is to be made in annual installments, the first
annual payment shall be made:

  (A)   for those Participants whose Separation from Service occurs from January
1 through June 30 of a year, in the first calendar quarter of the following
year, and     (B)   for those Participants whose Separation from Service occurs
during the period from July 1 through December 31 of a year, in the third
calendar quarter of the following year.

The amount of the first annual payment shall equal the value of 1/10th (or
1/9th, 1/8th, 1/7th, etc. depending on the number of installments elected) of
the vested balance of the Participant’s Savings Supplement Account as of the
Valuation Date immediately preceding the distribution date. All subsequent
annual payments shall be made in the first calendar quarter of each subsequent
calendar year, and shall be equal the value of 1/9th (or 1/8th, 1/7th, 1/6th,
etc. depending on the number of installments elected) of the vested balance of
the Participant’s Savings Supplement Account as of the Valuation Date
immediately preceding the distribution date. The final annual installment
payment shall equal the then remaining vested balance of such Savings Supplement
Account as of the Valuation Date preceding such final payment date.

23



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, if the vested balance of a Participant’s Savings
Supplement Account as of the Valuation Date immediately preceding a distribution
date is $50,000 or less, then the entire vested balance of the Participant’s
Savings Supplement Account shall be paid in a single lump sum on such
distribution date.

5.   No Vesting Upon Death. Notwithstanding anything herein to the contrary,
effective September 15, 2009, any provision of the Pension Plan or Savings Plan
that provides for full vesting upon death shall be disregarded for purposes of
this Plan, such that the Supplemental Benefits, Matching Contributions and
Retirement Income Contributions hereunder will not automatically vest upon a
Participant’s death.

24



--------------------------------------------------------------------------------



 



APPENDIX B
HIGHLY COMPENSATED EMPLOYEES (RIC)

1.   Eligibility. This Appendix B covers non-officer employees of the Company,
Johnson Controls Interiors, LLC (on and after January 1, 2006) and York
International Corporation who participate in the Savings Plan, and whose
Retirement Income Contribution under such plan is limited by reason of the
application of Code Section 401(a)(17).   2.   Participation Date. An eligible
employee shall become a Participant on the date the Participant’s compensation
first exceeds the Code Section 401(a)(17) limit. For this purposes, the only
bonus that may be included in compensation is the amount a Participant receives
(or would receive but for a deferral election) under the Annual Incentive Plan
for the calendar year.   3.   Vesting. A Participant shall be entitled to
benefits under this Appendix only if the Participant retires or otherwise
terminates employment with the Company and its Affiliates on or after the
Participant’s attainment of age fifty-five (55) and on or after the date on
which the Participant has completed ten (10) years of service. For purposes of
this Plan, a Participant shall be credited with years of service equal to the
Participant’s years of Vesting Service credited under the Savings Plan, provided
that years of service with York International Corporation (or any affiliate
thereof) prior to January 1, 2006 shall not be counted as years of service
hereunder. In the event that a Participant’s employment is terminated, including
due to death, prior to satisfying the vesting requirements of this paragraph, no
benefit shall be payable from this Appendix.   4.   Retirement Income
Allocation. A Participant’s Savings Supplement Account shall be credited as of
each December 31 with an amount equal to the difference between the amount of
Retirement Income Contributions actually credited to the Participant’s Savings
Plan account for the year and the amount of Retirement Income Contributions that
would have been so credited if the limit on considered compensation under
Section 401(a)(17) of the Code did not apply and by including all amounts of
cash compensation which the Participant would have received under the Annual
Incentive Plan for the year but for a deferral election; provided the
Participant has met the eligibility requirements to receive a Retirement Income
Contribution under the Savings Plan for such year.   5.   Manner of
Distribution. Amounts credited under this Appendix B (plus earnings thereon)
shall be paid in a cash lump sum as follows:

          (a) for those Participants whose Separation from Service occurs from
January 1 through June 30 of a year, payment shall be made in the first calendar
quarter of the following year, and
          (b) for those Participants whose Separation from Service occurs from
July 1 through December 31 of a year, payment shall be made in the third
calendar quarter of the following year.

25



--------------------------------------------------------------------------------



 



The lump sum payment shall equal the vested balance of the Participant’s Savings
Supplement Account as of the Valuation Date immediately preceding the
distribution date.

26



--------------------------------------------------------------------------------



 



APPENDIX C
HIGHLY COMPENSATED EMPLOYEES (PENSION)

1.   Eligibility. This Appendix C covers those non-officer employees of the
Company or Johnson Controls Interiors, LLC (on and after January 1, 2006), who
are participants in the Pension Plan, and whose benefits under the Pension Plan
are limited as described in Section 1.1. Notwithstanding the foregoing, an
employee who was employed by York International Corporation or a subsidiary
thereof on December 9, 2005, shall not be eligible to accrue a Pension Plan
Supplement benefit.   2.   Vesting. A Participant shall be entitled to benefits
under this Appendix only if the Participant retires or otherwise terminates
employment with the Company and its Affiliates on or after the Participant’s
attainment of age fifty-five (55) and on or after the date on which the
Participant has completed ten (10) years of service. For purposes of this Plan,
a Participant shall be credited with years of service equal to the Participant’s
years of Vesting Service credited under the Pension Plan, provided that years of
service with York International Corporation (or any affiliate thereof) prior to
January 1, 2006 shall not be counted as years of service hereunder. In the event
that a Participant’s employment is terminated, including due to death, prior to
satisfying the vesting requirements of this paragraph, no benefit shall be
payable from this Appendix.   3.   Supplemental Retirement Benefit. A
Participant who retires under the Pension Plan on or after January 1, 2005 (or
with respect to an employee of Johnson Controls Interiors, LLC, on or after
January 1, 2006), or such Participant’s Spouse or other beneficiary, shall be
entitled to a benefit payable hereunder equal to the excess, if any, of:

          (a) The amount of such Participant’s, surviving Spouse’s or other
beneficiaries’ Pension Plan Benefits computed under the provisions of the
Pension Plan as of the Annuity Starting Date (and assuming the Annuity Starting
Date under this Plan is the annuity starting date under the Pension Plan),
without regard to the limitations imposed by reason of Section 415 of the Code
or the limit on considered compensation under Section 401(a)(17) of the Code,
and on the assumption that all amounts of cash compensation which the
Participant elected to defer under the Annual Incentive Plan and/or under
Appendix A of this Plan were paid as “Compensation” as defined in the Pension
Plan (to the extent not already included in such “Compensation” under the
applicable Pension Plan definition); over
          (b) The amount of Pension Plan Benefits payable to such Participant,
surviving Spouse or other beneficiary for each month under the Pension Plan, as
computed under the provisions of the Pension Plan as of the Annuity Starting
Date (and assuming the Annuity Starting Date under this Plan is the annuity
starting date under the Pension Plan), and subject to the above mentioned
limitations.

27



--------------------------------------------------------------------------------



 



APPENDIX D
MERGED PLANS
PERT Equalization Benefit Plan
Effective January 1, 2006, employees of Johnson Controls Interiors, LLC who were
previously eligible to participate in the PERT Equalization Benefit Plan, became
eligible for the Johnson Controls Pension and Savings Plans. Accordingly,
effective as of January 1, 2006, the PERT Equalization Plan was merged with and
into this Plan, with the effect that the account balances under the PERT
Equalization Plan were transferred to this Plan. Such account balances will be
subject to all of the same terms and conditions of the Plan as apply to the
Savings Supplemental Accounts. PERT transferred account balances vest in
accordance with the provisions of Appendix C (i.e., upon attainment of age 55
and completion of ten years of service while an employee), provided that the
account balance of a Participant who entered the PERT Equalization Plan on
January 1, 1999, shall vest in accordance with Section 4.2 of such plan.
Notwithstanding the foregoing, in no event shall PERT transferred account
balances vest solely upon a participant’s death.
During 2005, the PERT Equalization Benefit Plan was operated in good faith
compliance with Code Section 409A. The provisions of this Plan that apply to the
Savings Supplemental Accounts effective as of January 1, 2005 are deemed to
apply to the PERT Equalization Plan effective as of the same date, and the PERT
Equalization Plan is amended with respect to the 2005 calendar year to
incorporate such provisions.
JCI Pension Restoration Plan
Effective January 1, 2006, the Johnson Controls, Inc. Pension Restoration Plan
was merged with and into this Plan, such that the benefits accrued under the
Pension Restoration Plan as of December 31, 2005, will be accounted for and
subject to the terms of this Plan effective January 1, 2006. Such accrued
benefits will be subject to all of the same terms and conditions of the Plan as
apply to the Pension Plan Supplement Benefits, but the amount of the benefits
payable will be determined in accordance with Appendix C.
During 2005, the JCI Pension Restoration Plan was operated in good faith
compliance with Code Section 409A. The provisions of this Plan that apply to the
Pension Plan Supplement benefits effective as of January 1, 2005 are deemed to
apply to the JCI Pension Restoration Plan effective as of the same date, and the
JCI Pension Restoration Plan is amended with respect to the 2005 calendar year
to incorporate such provisions.

28



--------------------------------------------------------------------------------



 



ADDENDUM
SPECIAL GRANDFATHER AND TRANSITION RULES
          Pursuant to the provisions of Notice 2005-1 and the additional
transition rules provided in proposed and final regulations under Code
Section 409A:

1.   The terms of this Amended and Restated Plan shall not apply to any
participant who terminated employment prior to January 1, 2005, and was entitled
to a payment under Article 4 (prior to its amendment) or the JCI Pension
Restoration Plan. Such participants shall continue to be entitled to receive
payment of the supplemental pension benefit at the same time and in the same
form as the benefit is paid under the Pension Plan.   2.   Any Participant who
terminated employment during 2005, 2006 and 2007 and who was entitled to a
payment under Article 4 (Pension Supplement) or the JCI Pension Restoration Plan
received such payment in the same form and at the same time as payments were
made under the Pension Plan. Those payments, and any other payments that began
to be made under the Plan prior to January 1, 2005, shall continue to be paid in
the form of distribution in effect as of the date payments began.   3.   The
Company provided each Participant with an opportunity to file a new distribution
election during calendar years 2005, 2007 and 2008, with respect to his Savings
Supplement Account and his vested PERT Equalization Benefit Plan Account, as
applicable. The new distribution election allowed the Participant to select a
lump sum or up to ten (10) annual installments for each of his sub-accounts. The
distribution election received by the Administrator as of December 31, 2008 is
irrevocable.   4.   The Company provided each Participant who did not have a
vested interest in his PERT Equalization Benefit Plan Account with an
opportunity to file a new distribution election during calendar year 2006,
provided that such election could not cause a payment otherwise due in 2006 to
be deferred to a later year or cause a payment otherwise due in 2007 to be made
in 2006. The new distribution election allowed the Participant to select a lump
sum or up to ten (10) annual installments for each of his sub-accounts. The
distribution election received by the Administrator as of December 31, 2006 is
irrevocable.   5.   During calendar year 2006, the Company provided Mr. C. David
Myers with an opportunity to file an election as to the form of distribution for
the portion of his Supplemental Plan Account attributable to retirement income
supplemental contributions (and earnings thereon). The distribution election
received by the Administrator as of December 31, 2006 is irrevocable with
respect to such portion of the Supplemental Plan Account. The distribution
election on file as of December 31, 2005, continues to apply to the remainder of
his Supplemental Plan Account.   6.   For 2006, Mr. Barth and Mr. Wandell,
participants under Appendix A, delayed the implementation of their salary
increases until July 1, 2006. For purposes of calculating the Pension Plan
Supplement and Matching Contributions under Appendix A for such individuals, the
increase in base salary shall be deemed effective January 1, 2006.

29